DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. US 2019/0016607.

	Claim 1, Jeong teaches a water purifier comprising: a water purifier body (110), a water outlet (200) connected to the water purifier body and including a manipulator (400) configured to control the water purifier body, a water outlet nozzle (280) configured to receive purified water from the water purifier body and to supply the purified water to an outside of the water purifier body according to input via the manipulator and an adjusting device (210, 220) configured to adjust a height of the water outlet, a rotating device (300) provided between the water purifier body and the water outlet, wherein the rotating device includes a fixed bracket (310) and a rotating bracket (300) provided to rotate relative to the fixed bracket so that as the rotating bracket is rotated a position of the water outlet is changed (fig. 1-4, paragraph 26, 33-38). The recitation of the fixed bracket being, “provided to be fixed to a kitchen worktable” is a recitation of intended use and does not provide any further structural limitations to the apparatus.
	Claims 2-7 and 14, Jeong further teaches the water outlet includes a case provided to cover the rotating device and the adjusting device installed inside the case (fig. 1-4); a rotating support portion (310) formed in a ring shape and provided to be fixed to a counterpart object, and a rotation guide (320) extending from the rotation support portion and provided to guide rotation of the rotating bracket (fig. 1-4); the rotating bracket includes a rotating body formed with a rotation groove (301) corresponding to the rotation guide (fig. 1-4); the rotating body includes a contact portion (302) formed to protrude to make a point friction with the rotation guide (fig. 1-4); the adjusting device includes a moving bracket (220) connected to a portion of the case and a driving portion (240) provided to move the moving bracket upward and downward (fig. 1-5); a connecting bracket connecting the case to the moving bracket, wherein the connecting bracket is configured to cause the case to move upward and downward in connection with the upward and downward movement of the moving bracket (fig. 1-5; paragraph 40); and a stopper configured to limit the rotation of the rotating bracket (fig. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. US 2019/0016607.

	Claim 15, Jeong teaches the water purifier of claim 1 and further teaches the water purifier body includes a filter unit including a filter, and a hot water tank (paragraph 26, 92-93), but does not expressly teach a heat exchange unit. The use of a heat exchange unit in this type of water purifier is very common as it provides a way to heat the water within the hot water tank and thus providing a heater/heat exchange unit and would have been obvious to one of ordinary skill in the art.

Claim(s) 1-7, 10-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 11,279,610 in view of Jeong et al. US 2019/0016607.

	Claim 1, Jeon teaches a water purifier comprising: a water purifier body (100), a water outlet (200) connected to the water purifier body and including a manipulator (240) configured to control the water purifier body, a water outlet nozzle (210) configured to receive purified water from the water purifier body and to supply the purified water to an outside of the water purifier body according to input via the manipulator, a rotating device provided between the water purifier body and the water outlet, wherein the rotating device includes a fixed bracket (260) and a rotating bracket (212) provided to rotate relative to the fixed bracket so that as the rotating bracket is rotated a position of the water outlet is changed (fig. 1-21, col. 7, line 63 – col. 8, line 2). The recitation of the fixed bracket being, “provided to be fixed to a kitchen worktable” is a recitation of intended use and does not provide any further structural limitations to the apparatus. Jeon does not teach an adjusting device.
	Jeong teaches a water purifier comprising: a water purifier body, water outlet connected to the water purifier body and an adjusting device (210, 220) configured to adjust a height of the water outlet (fig. 1-5) It would have been obvious to one of ordinary skill in the art to use an adjusting device because it allows the discharge nozzle to be varied in height to accommodate various sized containers (paragraph 39).
Claims 15 and 16, Jeon teaches a water purifier comprising: a water purifier body (100) including a filter unit (120) including at least one filter and a heat exchange unit (140 or 130) connected to the filter unit to cool or heat purified water (col. 6, lines 30-44), a water outlet (200) connected to the water purifier body and including a manipulator (240) configured to control the water purifier body, a water outlet nozzle (210) configured to receive purified water from the water purifier body and to supply the purified water to an outside of the water purifier body according to input via the manipulator, a rotating device provided between the water purifier body and the water outlet, wherein the rotating device includes a fixed bracket (260) and a rotating bracket (212) provided to rotate relative to the fixed bracket so that as the rotating bracket is rotated a position of the water outlet is changed (fig. 1-21, col. 7, line 63 – col. 8, line 2). The recitation of the fixed bracket being, “provided to be fixed to a kitchen worktable” is a recitation of intended use and does not provide any further structural limitations to the apparatus. Jeon does not teach an adjusting device.
	Jeong teaches a water purifier comprising: a water purifier body, water outlet connected to the water purifier body and an adjusting device (210, 220) configured to adjust a height of the water outlet (fig. 1-5) It would have been obvious to one of ordinary skill in the art to use an adjusting device because it allows the discharge nozzle to be varied in height to accommodate various sized containers (paragraph 39). One of ordinary skill in the art would readily recognize that the adjusting device would need to be installed inside the rotating bracket of Jeon as this is the only place that would allow the nozzle to be simultaneously rotated and raised/lowered.
	Claims 2-5, 14 and 17-18, Jeon further teaches the water outlet includes a case (232) provided to cover the rotating device and would also cover the adjusting device installed inside the case (fig. 1-21); a rotation support portion (upper part of 260) formed in a ring shape and provided to be fixed to a counterpart object and a rotation guide (291) extending from the rotation support portion and provided to guide rotation of the rotating bracket (fig. 1-21); the rotating bracket includes a rotating body formed with a rotation groove (below 212b) corresponding to the rotation guide (fig. 1-21); the rotating body includes a contact portion (the lower portion of 212) formed to protrude to make a line friction with the rotation guide (fig. 1-21); and a stopper (2111) configured to limit the rotation of the rotating bracket (fig. 1-21).
Claims 6-7 and 19, Jeong further teaches the adjusting device includes a moving bracket (220) connected to a portion of the case and a driving portion (240) provided to move the moving bracket upward and downward (fig. 1-5); and a connecting bracket connecting the case to the moving bracket, wherein the connecting bracket is configured to cause the case to move upward and downward in connection with the upward and downward movement of the moving bracket (fig. 1-5; paragraph 40).
	Claim 10, Jeong further teaches the driving portion includes a first gear portion (242) provided on the moving bracket  and a second gear portion (241) to be engaged with the first gear portion (fig. 4-8) and which would need to be provided on the rotating bracket of Jeon.
	Claim 11, Jeong further teaches the driving portion further includes a damper (230) configured to adjust a moving speed of the moving bracket (fig. 4-8).
Claim 12, Jeong further teaches the driving portion further includes a guide (211, 212) correlated with the moving bracket to guide the upward and downward movement of the moving bracket (fig. 4-8) and the guide will necessarily correlate with the rotating bracket of Jeon.

Claim(s) 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US 11,279,610 in view of Jeong et al. US 2019/0016607 as applied to claims 7 and 19 above, and further in view of Park et al. US 2021/0002117.

	Jeon in view of Jeong teaches the purifier of claims 7 and 19 as detailed above but do not teach a position fixing portion.
	Park teaches a water purifier comprising an adjusting device including a moving bracket (210), and a position fixing portion provided to keep the moving bracket in position, the position fixing portion includes a holder (2604) elastically installed on the moving bracket and a holder hole (2007, 2009) corresponding to the holder (fig. 8, paragraph 200-201) and would necessarily separate the moving bracket from the rotating bracket of Jeon and the position fixing portion includes a first fixing portion (2009) configured to separate the moving bracket from a stationary bracket at a first position and a second fixing portion (2007) configure to separate the moving bracket from the stationary bracket at a second position spaced apart from the first position wherein the first fixing portion is provided below the second fixing portion. It would have been obvious to one of ordinary skill in the art to use the position fixing portion because the position fixing portion corresponds to the distance that the moving bracket is moved to hold the moving bracket in the lowest and highest position (paragraph 182-183).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art to Jeon in view of Jeong teaches the purifier of claim 11 as detailed in the rejection above but does not teach the driving portion further includes a roller configured to guide the upward and downward movement of the moving bracket nor would it have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention in combination with the other claimed structural elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0060803		Jeon et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778